USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
NAZARENO LARIOS, on behalf of himself and DOC #: ——__—___——_
others similarly situated, DATE FILED: 3/9/2020 _

Plaintiff,

-against- 19 Civ. 10561 (AT)

TAMPOPO LLC d/b/a TAMPOPO RAMEN, ORDER
JOSHUA FRANK, and NANAE MAMEUDA-
FRANK,

Defendants.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that the initial pretrial conference scheduled for March 17, 2020, shall
proceed telephonically. The parties are directed to call chambers at (212) 805-0293 on March 17,
2020, at 11:20 a.m. with both parties on the line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
